à

Puience de la publique

Rpnblique Eeutrefrenine

Unité - Dignité - Travail

DECRETN° 15 328

PORTANT ATTRIBUTION D'UN PERMIS D'EXPLOITATION ET D'AMENAGEMENT

(PEA) A LA SOCIETE CENTRAFRICAINE DE BOIS . :
LE CHEF DE L'ETAT DE LA TRANSITION

la loi n°13.001 du 18 juillet 2013 portant Charte Constitutionnelle de Transition ;

la loi n° 08.022 du 17 octobre 2008, portant Code Forestier de la République
Centrafricaine ;

le décret n° 13.270 ‘du 18 juillet 2013 portant promulgation de la Charte

Constitutionnelle de Transition ;
=

le décret n° 14.269, du 10 août 2014 portant nomination du Premier Ministre, Chef du
Gouvernement de Transition ;

le décret n° 15.288 du 20 juillet 2015, portant nomination ou confirmation des Membres du
Gouvernement de Transition ; Ê

le décret n°15.189 du 15 mai 2015, portant organisation et fonctionnement du
Ministère des Eaux, Forêts, Chasse et Pêche, et fixant les attributions du Ministre ;

le décret 09.118 du 28 avril 2009 fixant les modalités d’attribution des permis d'exploitation
et d'aménagement ;

Parrêté n°006/MEFCPE/DIRCAB/CAPF du 27 mars 2007 fixant le règlement intérieur de .
la Commission d’Attribution des Permis ;

la décision n°037/MEFCP/DIRCAB du 12 octobre 2009 Portant Validation du Manuel de
procédure de mise,en concurrence pour l'attribution des PEA :

la décision. n° 046/MEFCP/DIRCAB/CMEF du 23 juin 2015 portant Désignation des
Membres de la Sous-Commission d’Evaluation (SCE) ;

la note-de service n° 0198/MEFCP/DIRCAB/CMEE du 19 mars 201$ portant Désignation
des Membres de la Commission Interministérielle d’Attribution des Permis (CIMA) ;
vuæ l'appel d'offre n°0300/MEFCP/DIRCAB/DGEFCP du 15 mai 2015 en vue d'attribution de
deux (2) Permis d'Exploitation et d'Aménagément en République Centrafricaine,

Vu le Rapport d'Evaluation Technique dela Sous-commissiOn,

Vu les Procès-Verbaux n° O1, 02, 03, 04, 05, 06 et 07 relatifs respectivement àl approbation des
documents d'appel d'offres, au recrutement d’un Observateur Indépendant, à la désignation
des membres de la Sous-commission d'Evaluation des offres, à l’ouverture publique des

offres, à la validation du rapport de la SCE et à l’ouverture des offres financières,

SUR PROPOSITION DU MINISTRE DES EAUX, FORETS, CHASSE ET PECHE,
LE CONSEIL DES MINISTRES ENTENDU,

DECRETE

Article1®: Il est attribué à la Société CENTRAFRICAINE DE BOIS un Permis d'Exploitation et
d'Aménagement (PEA) d’une superficie totale de Cent Cinquante Six Mille Cinq Cent
Tente-Un hectares (156.531 ha) soit Quatre Vingt Huit Mille Cinq Cent Quarante Sept

hectares (88.547 ha) de superficie utile et taxable.

Ce Permis est inscrit au sommier forestier sous le numéro 192.

Article2: Le Permis en seul lot est situé dans la préfecture de l'Ombella Mpoko.

ILest défini comme suit : 3034" et 2°36° de latitude Nord, 16210’ et 16°40° de longitude
Est. Il est limité : Me ÊTE

Au Nord : par le cours d’eau PAMA'en remontant jusqu’au village BOZERE en passant
par le village KOUNGA ;

Au Sud : par le cours d’eau LESSE jusqu’au village BOMBOKO en atteignant le village
SEKIAMOTE, puis le village MODALE ;

A l'Ouest : du confluent des cours d’eau PAMA et MBAMBI en suivant le.cours du
MBAMBL jusqu’au village KOUNGA.en passant par le point côté 318, puis du village
DIMBANGA et les villages KALANGOUE, KAPOU 1 en passant par le point côté 354
en suivant le cours d’eau KAPOU jusqu’à son confluent avec le cours d’eau LESSE ;

A PEst : du village SEKIAMOTE en atteignant les villages KALADIPA, en passant par
les villages BOBASSA, BOKASSI I et BOKASSI Il le long du cours de la rivière
OUBANGUL l

Artice3: La signature d’une Convention Provisoire d’ Aménagement Exploitation et Vinstallation
x d’une Cellule d'Aménagement forestier au sein de la société seront établies dans un délai
“maximum de quatre-vingt-dix (90) jours à compter de la date de signature du présent
Décret. Ces documents détermineront les nouvelles conditions d'exploitation du Permis
n°192. à

Article4: La Société CENTRAFRICAINE DE BOIS s’acquittera du paiement de la totalité des
loyers pour les trois premières années dans un délai de (quinze) 15 jours à compter de la
notification du présent Décret. Les loyers versés au titre de la deuxième et troisième

année seront considérés comme avances non déductibles des autres taxes et redevances

Tout manquement où retard entrainera l'annulation d'office du Permis, objet de ni
»
|

À
it; NA7
F i
Article S : La société CENTRAFRICAINE DE BOIS demeure soumise à toutes les dispositions
en vigueur, en ce qui concerne le régime-domanial, fiscal, douanier et forestier.

Article 6: Le présent Décret qui abroge toutes dispositions antérieures contraires et qui prend effet à
compter de la date de sa signature sera enregistré et publié au Journal Officiel.

Fait à Bangui, le 2 4 apr 201

Eaux Forêts, Le Premier Ministre, Chef

LES di: Gouvernement de Transition
rie ;

se

nu
säbelé GAUDEUILLE

